DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a frequency transformation”, and the claim also recites “in particular by means of a Fourier transformation” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

With respect to claim 19, it is unclear as to what is meant by the recitation “wi ofnding” in line 3.  

Allowable Subject Matter
Claims 1-12, 14-18, 20 and 21 are allowed over the prior art of record. 

Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including at least one of the drives (M1, M4) being adjusted as a function of a position-dependent compensation signal (k1 (a), k4(a)) at least partly compensating a defect, and the position-dependent compensation signal (k1 (a), k4(a)) for the respective drive (M1, M4) being provided by: a) acquiring (110) an interference variable (SG) representing a defect in the time domain during a winding operation; b) transforming (120) the acquired interference variable (SG) from the time domain into a spectrum in the frequency domain; c) filtering (130) the spectrum via a filter (F1, F4) specific to a winding device of the plurality of winding devices (1, 4) respectively assigned to the drive (M1, M4); d) transforming (140) the filtered spectrum (TS1, TS4) from the frequency domain into the time domain to provide a time-dependent compensation signal (k1 (t), k4(t)), and e) transforming (150) the time-dependent compensation signal (k1 (t), k4(t)) into the position-dependent compensation signal (k1 (a), k4(a)).  Claims 2-15 depend either directly or indirectly from claim 1. 

Claim 19 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including at least one of the drives (M1, M4) being adjusted as a function of a position-dependent compensation signal (k1 (a), k4(a)) at least partly compensating a defect, and the position-dependent compensation signal (k1 (a), k4(a)) for the respective drive (M1, M4) being provided by: a) acquiring (110) an interference variable (SG) representing a defect in the time domain during a winding operation; b) transforming (120) the acquired interference variable (SG) from the time domain into a spectrum in the frequency domain; c) filtering (130) the spectrum via a filter (F1, F4) specific to a winding device of the plurality of winding devices (1, 4) respectively assigned to the drive (M1, M4); d) transforming (140) the filtered spectrum (TS1, TS4) from the frequency domain into the time domain to provide a time-dependent compensation signal (k1 (t), k4(t)), and e) transforming (150) the time-dependent compensation signal (k1 (t), k4(t)) into the position-dependent compensation signal (k1((a), k4(a)).

Claim 20 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including at least one drive of the drives (M1, M4) being adjusted as a function of a position-dependent compensation signal (k1 (a), k4(a)) at least partly compensating a defect, and the position-dependent compensation signal (k1 (a), k4(a)) for the respective drive (M1, M4) being provided by: a) acquiring (110) an interference variable (SG) representing a defect in the time domain during a winding operation; b) transforming (120) the acquired interference variable (SG) from the time domain into a spectrum in the frequency domain; c) filtering (130) the spectrum via a filter (F1, F4) specific to a winding device of a plurality of winding devices (1, 4) respectively assigned to the drives (M1, M4); d) transforming (140) the filtered spectrum (TS1, TS4) from the frequency domain into the time domain to provide a time-dependent compensation signal (k1 (t), k4(t)), and e) transforming (150) the time-dependent compensation signal (k1 (t), k4(t)) into the position-dependent compensation signal (k1(a), k4(a))

Claim 21 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of steps set forth including a controller (SE) which is configured to adjust at least one drive of the drives (M1, M4) as a function of a position-dependent compensation signal (k1 (a), k4(a)) at least partly compensating a defect when winding the coilware (D) provided from the at least one supply roll (4) onto the winding body (1) over at least one deflection roll (2), the control device (SE) for providing the position-dependent compensation signal (k1 (a), k4(a)) for a respective drive (M1, M4) including: a first unit (11) for acquiring an interference variable (SG) representing the defect in the time domain during a winding operation; a second unit (12) for transforming the acquired interference variable (SG) from the time domain into a spectrum (S) in the frequency domain; a third unit (13) for filtering the spectrum (S) via a filter (F1, F4) which is specific to a winding device of the plurality of winding devices (1, 4) respectively assigned to the drive (M1, M4), a fourth unit (14) for transforming the filtered spectrum (TS1, TS4) from the frequency domain into the time domain to provide a time-dependent compensation signal (k1(t), k4(t)); and a fifth unit (15) for transforming the time- depending compensation signal (k1 (t), k4(t)) into the position-dependent compensation signal (k1 (a), k4(a)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carl, DE ‘960, Nagasaka, Nakayama et al, Senba and Kataoka disclose various winders. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/